    Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 1 of 6




                             LINITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES OF       AMERICA,              )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )      Case No. 20- 01346
                                             )
oNE 2013 NTSSAN      ALTIMA,                 )
       vIN: IN4BL3AP2DCI22169                )
                                             )
                      Defendant.             )
                                             )

                        COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attorney for the District ofKansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

       1.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: One 2013 Nissan Altima, VIN:    1N4BL3AP2DCI22I69

(hereinafter Adefendant property@), for violations of 18 U.S.C. 1956(a)(l).

                                THE DEFENDANT IN Rf,M

       2.     The defendant property consists of: One 2013 Nissan Altima, VIN:

IN4BL3AP2DCI22I69           that was seized by the Federal Bureau of Investigation on or about

Ianuary 2,2020 on I-70 in Thomas County, in the District of Kansas during the arrest of a
       Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 2 of 6




Topeka bank robbery suspect. The vehicle is currently in the custody ofthe Federal Bureau                of
Inve stigation.


                                      JURISDICTION AI{D VENUE

          3.       Plaintiffbrings this action in rem in its own right to forfeit and condemn the

defendant     property. This Court    has   jurisdiction over an action commenced by the United States

under 28 U.S.C. ' 1345, and over an action for forfeiture under 28 U.S.C. ' 1355.

          4.       This Court has in rem jwisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem ptxstant to Supplemental Rule G(3)(b), which the plaintiff       will   execute upon the property

pursuant to 28 U.S.C.     ' 1355(d)   and Supplemental Rule G(3)(c).

          5.       Venue is proper in this district pursuant to 28 U.S.C.   ' 1355(bX1),   because the

acts or omissions giving rise to the forfeiture occurred in this district and./or pursuant to 28

U.S.C. ' 1395, because the defendant property is located in this district.

                                       BASIS FOR FORFEITURE

          6.       The defendant property is subject to forfeiture pursuant to 18 U.S.C. '

981(a)(1)(C) because it was purchased with the proceeds ofan federal bank robbery, such

purchase constituting a financial transaction also known as money laundering pursuant to 18

U.S.C. $ les6(a)(l).

          7.       Supplernental Rule G(2)(f) requires this complaint to state suficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden of proof

at   trial,   Such faats and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.
        Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 3 of 6




                                        CLAIM FOR RELIEF

          WHEREFORE, the plaintiff requests that the Court issue a warrant for the anest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and firther reliefas this Court deems proper and

just.

          The United States hereby requests that trial of the above-entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfu   lly submitted,




                                                        colrN   D. wooD, #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita Kansas 67202
                                                        (316\269-6481
                                                        Fax (316) 269-6484
    Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 4 of 6




                                          DECII\RATION

          I, Patrick Salmon" Task Force Officer, Federal Bureau of Investigation in the District    of
Kansas.

          I have read the contents of the foregoing Conplaint for Forfeiture, and the exhibit

thereto, and the stateinents contained thercin ale   tue to the   best of my knowledge md belief.

       I declare under penalty ofperjury that the foregoing is true and correct.

       Executed on this    .#av oflc<nr\sC-, zOzO.
 Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 5 of 6




                                        AFFIDAVIT

                l, Patrick A. Salmon, being first duly sworn, depose and state:


     Your Affiant has been employed as a Police Officer with the Topeka Police Department

     (TPD) since October of 2000 and has been cross-designated as a Task Force Officer       with

     the Federal Bureau of Investigation (FBl)since 2013. My duties include investigation of

     violations of the Title 18 and Title 21 of the United States Code and the forfeitures

     thereto.

2.   The information contained in this affidavit is known to your Affiant through personal

     direct knowledge, and /or through a review of official reports prepared by other law

     enforcement personnel. This affidavit is submitted in support of a forfeiture proceeding.

     On December 28,2019, Topeka Police Department (TPD) officers responded to an armed

     robbery at the Intrust Bank located at 1035 Southwest Topeka Boulevard Topeka, in the

     District of Kansas. Losswas in excess of 510,000.00 in currency.

4.   On December 37, 2OL9, the follow up investigation identified the robber as Shawn

     Whitmore. A federal arrest warrant was issued for Whitmore.

5.   On January 2, 2O7O, Kansas Highway Patrol Troopers arrested Whitmore on l-70 in

     Thomas County, in the District of Kansas. Also seized as evidence at the scene was the

     vehicle that Whitmore was driving: a 2013 Nissan Altima, VIN 1N4813AP2DC122169.

6.   Also on January 2,2O2O,fopeka PD detectives learned that the 2013 Nissan Altima had

     been purchased on December 30, 2019 from Harrison Motors, in Topeka, Kansas, with

     not less than 59,277.75 in currency given by Shawn Whitmore to his mother for the

     purchase. The Whitmores put the vehicle's title into only the mother's name.
Case 6:20-cv-01346-EFM-KGG Document 1 Filed 12/11/20 Page 6 of 6




  The investigation and interviews have indicated that Shawn Whitmore had no other

  monies or income at the time            ofthe bank robbery   and the vehicle purchase.

         WHEREFORE, based upon the forgoing,               the undersigned respectfully submits that

  there is probable cause to believe that the 2013 Nissan Altima was purchased with the

  proceeds of a specified unlawful activity, to-wit: bank robbery and that such robbery

  proceeds were knowingly used to conduct a financialtransaction, to-wit: to purchase one

  2013 Nissan Altima, VIN 1N4BL3AP2DC122169 with the intent to conceal the nature,

  source, location, ownership, or control of such robbery proceeds, all pursuant             to:   18

  U.s.c. 5$ 2113(d), 18 u.s.c.        I   19s6(aX1), and 18 U.s.c.   S   981(aX1Xc).




                                                     lLl       ikz<.'.\D<,'-
  Sworn to and subscribed before me this            fday    of*lewmbcr,2020.

        SUSAN M. OBREGON
         llot$,          Stab ot Kanlsr
                  Public -
                        Jun.C.2023

                                    'f,,.nr lot 4) 2'7
  My Commission Expires:
